DETAILED ACTION
The following is a first office action upon examination of application number 15/927960. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a system comprising: one or more non-transitory computer-readable mediums having instructions thereon that, when executed by one or more processors, cause the system to…” This is a system claim which appears to only have a computer readable media; the claim is indefinite because is not clear if the processor is part of the system. For purposes of examination the system is interpreted to comprise the processor. Appropriate correction/clarification required. Dependent claims inherit deficiencies from their respective parent claims.
Claims 5 and 16 recite a formula
    PNG
    media_image1.png
    59
    160
    media_image1.png
    Greyscale
. These claims are indefinite because the claim does not define what the variable c in the denominator represents. Thus, it is not possible to ascertain the metes and bounds of the claim. Appropriate correction/clarification is required. Dependent claims inherit deficiencies from their respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-11 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 12-20 are directed to a processors; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to estimate and analyze property values, which is described by claim limitations reciting: setting a subject property; searching one or more databases for a plurality of potential comparable properties to the subject property using at least a configured geographical proximity to the subject property and a configured sale date; retrieving, from the one or more databases, sales price and characteristic data for each of the searched plurality of potential comparable properties; estimating a value of the subject property and each of the plurality of potential comparable properties as a function of a weighted sum of characteristics of the property, wherein weights for the weighted sum are derived from a sample of observed sale price and characteristic combinations based on one or more automated valuation models; computing comparability distances of each of the potential comparable properties to the subject property based on a difference between the estimated value of the subject property and the estimated value of the potential comparable property; and standardizing each of the computed comparability distances. The identified recited limitations in the claims describing estimating and analyzing property values (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing/sales activities. Dependent claims 2-11 and 13-20 recite abstract limitations that further narrow the abstract idea (i.e., estimating and analyzing property values); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the application instance in claim 1 and the one or more non-transitory computer-readable medium shaving instructions stored thereon, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of these additional elements offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer.
Additional elements such as initializing and application instance and setting at the application instance a subject property do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; these, additional elements only link the abstract idea to a technological environment or field of use. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element reciting an application instance and one or more non-transitory computer-readable medium shaving instructions stored thereon amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, initializing and application instance and setting at the application instance a subject property only link the abstract idea to a technological environment without providing any improvement to technology or computer. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-8, 11-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0323799 (Treadwell); in view of Normalization (Kardi).

As per claim 1, Treadwell teaches: a method comprising: initializing an application instance; ([0014] FIGS. 1A-B are block diagrams illustrating examples of systems in which a comparable property analysis application operates. [0088] In one embodiment, the comparable property analysis application 104a-c is an application that is installed on the user device 102a-c).
setting, at the application instance, a subject property; ([0095] A subject property within the county is identified 208 as is a pool of comparable properties. As described, the subject property may be initially identified, which dictates the selection and access to the appropriate county level data. [0104] The method 300 may initiate with receiving 302 appraisal information identifying a subject property)
searching one or more databases for a plurality of potential comparable properties to the subject property using at least a configured geographical proximity to the subject property and a configured sale date; ([0031] … A pool of comparables is identified, such as by initial exclusion rules based upon distance from and other factors in relation to a subject property. [0054] Comparable selection rules are then used to narrow the pool of comps to exclude the properties which are determined to be insufficiently similar to the subject. [0055] A comparable property should be located in a relative vicinity of the subject and should be sold relatively recently; it should also be of similar size and age. [0057] (1) Neighborhood: comps must be located in the Census Tract of the subject or its immediate neighboring tracts [0058] (2) Time: comps must be sales within twelve months of the effective date of appraisal or sale)
retrieving, from the one or more databases, sales price and characteristic data for each of the searched plurality of potential comparable properties; estimating a value of the subject property and each of the plurality of potential comparable properties as a function of a weighted sum of characteristics of the property, wherein weights for the weighted sum are derived from a sample of observed sale price and characteristic combinations based on one or more automated valuation models; ([Abstract] … A regression is performed using the property data, with the regression modeling the relationship between price and explanatory variables, and the explanatory variables including at least one variable that is specific to condo property assessment. The regression accommodates a modeling of comparable properties, such that a subject condo property and comparable properties may be identified [0104] … The appraisal information may be organized in a database, with access to external databases, with a search and retrieval functionality that may be based upon source, date, identification number or other criteria. [0121] …The condo property identification module 403 includes program code carrying out the process of identifying properties as condo or otherwise, via access to a corresponding database of condo information [0027] … A regression is performed using the condo property data, with the regression modeling the relationship between price and explanatory variables, and the explanatory variables including at least one variable that is specific to condo property assessment. [0065] Given the pool of comps selected by the model, the sale price of each comp may then be adjusted to reflect the difference between a given comp and the subject in each of the characteristics used in the hedonic price equation)
computing comparability distances of each of the potential comparable properties to the subject property based on a difference between the estimated value of the subject property and the estimated value of the potential comparable property; and …. the computed comparability distances. ([0009] … determining an economic distance between the subject condo property and comparable properties, where the economic distance is constituted as a quantified value determined from the value adjustments [0031] …the economic distance may be a value indicative of the estimated price difference between a comp and the subject that is determined from the set of adjustments for that comp).

Although not explicitly taught by Treadwell, Kardi teaches: standardizing each of the computed [values] ([Page 1] There are several ways to normalize an index. In principle, to aggregate a sequence of numbers into range of [0, 1] we need to make them positive and divide with something that is bigger than the nominator. Using this principle, we can make use any inequality to normalize the index… [Page 3] 
    PNG
    media_image2.png
    73
    135
    media_image2.png
    Greyscale
).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Treadwell with the aforementioned teachings of Kardi with the motivation of bringing values into a common scale to facilitate comparison. Further, one of ordinary skill in the art would have recognized that applying the teachings of Kardi to the system of Treadwell would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the normalization of estimated values.

As per claim 2, Treadwell teaches: receiving an appraisal property dataset comprising a plurality of properties comparable to the subject property, wherein the operations of estimating a value, computing a comparability distance to the subject property, and … the computed comparability distance are performed for each of the plurality of properties of the appraisal property dataset ([0009] … determining an economic distance between the subject condo property and comparable properties, where the economic distance is constituted as a quantified value determined from the value adjustments [0027] Accordingly, consistent with an embodiment of the present invention, modeling appropriate comparable properties for a condo property includes accessing property data, and identifying candidate condo properties in the accessed property data to produce condo property data. A regression is performed using the condo property data, with the regression modeling the relationship between price and explanatory variables, and the explanatory variables including at least one variable that is specific to condo property assessment. The regression accommodates a modeling of comparable properties [0065] Given the pool of comps selected by the model, the sale price of each comp may then be adjusted to reflect the difference between a given comp and the subject in each of the characteristics used in the hedonic price equation).

Although not explicitly taught by Treadwell, Kardi teaches: standardizing the computed [values] ([Page 1] There are several ways to normalize an index. In principle, to aggregate a sequence of numbers into range of [0, 1] we need to make them positive and divide with something that is bigger than the nominator. Using this principle, we can make use any inequality to normalize the index… [Page 3] 
    PNG
    media_image2.png
    73
    135
    media_image2.png
    Greyscale
).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Treadwell with the aforementioned teachings of Kardi with the motivation of bringing values into a common scale to facilitate comparison. Further, one of ordinary skill in the art would have recognized that applying the teachings of Kardi to the system of Treadwell would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the normalization of estimated values.

As per claim 3, Tradwell teaches: wherein the computed comparability distances are … wherein dij is a … comparability distance of potential comparable property j to subject property I, wherein C is a set including each of properties c of the appraisal database, and wherein P is a set including each of the plurality of properties p of the potential comparable properties ([0009] … determining an economic distance between the subject condo property and comparable properties, where the economic distance is constituted as a quantified value determined from the value adjustments [0031] … A pool of comparables is identified, such as by initial exclusion rules based upon distance from and other factors in relation to a subject property……the economic distance may be a value indicative of the estimated price difference between a comp and the subject that is determined from the set of adjustments for that comp) [0054] Comparable selection rules are then used to narrow the pool of comps to exclude the properties which are determined to be insufficiently similar to the subject).
Although not explicitly taught by Treadwell, Kardi teaches: standardized based on
    PNG
    media_image3.png
    54
    329
    media_image3.png
    Greyscale
, wherein dij is a standardized comparability… ([Page 1] There are several ways to normalize an index. In principle, to aggregate a sequence of numbers into range of [0, 1] we need to make them positive and divide with something that is bigger than the nominator. Using this principle, we can make use any inequality to normalize the index… [Page 3] 
    PNG
    media_image2.png
    73
    135
    media_image2.png
    Greyscale
).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Treadwell with the aforementioned teachings of Kardi with the motivation of bringing values into a common scale to facilitate comparison. Further, one of ordinary skill in the art would have recognized that applying the teachings of Kardi to the system of Treadwell would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the normalization of estimated values.

As per claim 4, Treadwell teaches: determining a comparability score of the plurality of properties of the appraisal property dataset using at least the … comparability distance computed for each of the properties of the appraisal property dataset ([0010] ... The weighting and ranking may be based upon the economic distance from the subject condo property and other factors (e.g., geographical distance and temporal distance). [0080] The comparable properties may then be listed according to the weighting, or a ranking from the highest weighted comparable property to the lowest. This listing may be variously limited to accommodate listing them within a display area. For example, a default setting might be 20 comparable properties. The overall list of comparable properties includes, of course, the model-chosen comparable properties [0100] Following determining of the economic distance, the comparable properties are weighted 214 in support of generating a ranking of the comparable properties according to the model).

Although not explicitly taught by Treadwell, Kardi teaches: standardized comparability [value] ([Page 1] There are several ways to normalize an index. In principle, to aggregate a sequence of numbers into range of [0, 1] we need to make them positive and divide with something that is bigger than the nominator. Using this principle, we can make use any inequality to normalize the index… [Page 3] 
    PNG
    media_image2.png
    73
    135
    media_image2.png
    Greyscale
).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Treadwell with the aforementioned teachings of Kardi with the motivation of bringing values into a common scale to facilitate comparison. Further, one of ordinary skill in the art would have recognized that applying the teachings of Kardi to the system of Treadwell would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the normalization of estimated values.

As per claim 6, Treadwell teaches: determining if the comparability score exceeds a threshold … comparability distance ([0080] The comparable properties may then be listed according to the weighting, or a ranking from the highest weighted comparable property to the lowest. This listing may be variously limited to accommodate listing them within a display area. For example, a default setting might be 20 comparable properties. The overall list of comparable properties includes, of course, the model-chosen comparable properties [0145] … also indicates the top 20 model-chosen comparable properties).
Although not explicitly taught by Treadwell, Kardi teaches: standardized comparability [value] ([Page 1] There are several ways to normalize an index. In principle, to aggregate a sequence of numbers into range of [0, 1] we need to make them positive and divide with something that is bigger than the nominator. Using this principle, we can make use any inequality to normalize the index… [Page 3] 
    PNG
    media_image2.png
    73
    135
    media_image2.png
    Greyscale
).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Treadwell with the aforementioned teachings of Kardi with the motivation of bringing values into a common scale to facilitate comparison. Further, one of ordinary skill in the art would have recognized that applying the teachings of Kardi to the system of Treadwell would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the normalization of estimated values.

As per claim 7, Treadwell teaches: displaying a graphical representation of the … comparability distances of the plurality of properties of the appraisal property dataset as compared to the … comparability distances of the plurality of potential comparable properties ([0010] Weighting, ranking and displaying of the comparable properties on a map image may also be performed based upon their appropriateness as comparables for the subject condo property. The weighting and ranking may be based upon the economic distance from the subject condo property and other factors (e.g., geographical distance and temporal distance). [0080] The comparable properties may then be listed according to the weighting, or a ranking from the highest weighted comparable property to the lowest. This listing may be variously limited to accommodate listing them within a display area [0141] … Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed.).
Although not explicitly taught by Treadwell, Kardi teaches: standardized comparability [value] ([Page 1] There are several ways to normalize an index. In principle, to aggregate a sequence of numbers into range of [0, 1] we need to make them positive and divide with something that is bigger than the nominator. Using this principle, we can make use any inequality to normalize the index… [Page 3] 
    PNG
    media_image2.png
    73
    135
    media_image2.png
    Greyscale
).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Treadwell with the aforementioned teachings of Kardi with the motivation of bringing values into a common scale to facilitate comparison. Further, one of ordinary skill in the art would have recognized that applying the teachings of Kardi to the system of Treadwell would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the normalization of estimated values.

As per claim 8, Treadwell teaches: wherein the graphical representation is a plot showing a cumulative percentage of the plurality of potential comparable properties as a function of standardized comparability distance ([0010] Weighting, ranking and displaying of the comparable properties on a map image may also be performed based upon their appropriateness as comparables for the subject condo property. The weighting and ranking may be based upon the economic distance from the subject condo property and other factors (e.g., geographical distance and temporal distance). [0080] The comparable properties may then be listed according to the weighting, or a ranking from the highest weighted comparable property to the lowest. This listing may be variously limited to accommodate listing them within a display area [0141] … Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed).  The claimed features reciting wherein the graphical representation is a plot showing a cumulative percentage of the plurality of potential comparable properties as a function of standardized comparability distance are directed to description of displayed content which is not subsequently utilized for functional purposes and appears to only convey a message to a human reader without functionally limiting the invention. Thus, this limitation recites nonfunctional descriptive material. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035.

As per claim 11, Treadwell teaches: presenting a graphical user interface for searching data about the subject property; and receiving data corresponding to user input searching the subject property, wherein the method further comprises: ([0104] … The appraisal information may be organized in a database, with access to external databases, with a search and retrieval functionality that may be based upon source, date, identification number or other criteria. [0124] The appraisal information module 407 may be a stand-alone database or may organize access to a variety of external databases of appraisal information. The appraisal information is typically in the form, of appraisal reports for subject properties, wherein a set of comparable properties chosen by an appraiser is listed. The appraisal information may be retrieved based upon a variety of criteria, including search by subject property, identification number, or characteristics (appraiser ID, vendor, date, etc.).
ranking the potential comparable properties using at least the standardized comparability distances; and displaying data about the potential comparable properties in ranked order ([0010] Weighting, ranking and displaying of the comparable properties on a map image may also be performed based upon their appropriateness as comparables for the subject condo property. The weighting and ranking may be based upon the economic distance from the subject condo property and other factors (e.g., geographical distance and temporal distance) [0032] In connection with the display of the ranked listing, a map image is displayed to illustrate the geographic distribution of the subject property and the comparable properties).

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally Treadwell teaches:  one or more non-transitory computer-readable mediums having instructions stored thereon that, when executed by one or more processors ([0012] The present invention can be embodied in various forms, including business processes, computer implemented methods, computer program products [0115] FIG. 4 is a block diagram illustrating an example of a comparable property analysis application 400. The application 400 preferably comprises program code that is stored on a computer readable medium (e.g., compact disk, hard disk, etc.) and that is executable by a processor to perform operations in support of modeling and mapping comparable properties).

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 9, above; therefore, the same rejection applies.

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 11, above; therefore, the same rejection applies.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0323799 (Treadwell); in view of Normalization (Kardi); in view of US 7305328 (Fleming).

As per claim 9, Treadwell teaches:  wherein weights for the weighted sum are derived from a sample of observed sale price and characteristic combinations based on an automated valuation model ([Abstract] …A regression is performed using the property data, with the regression modeling the relationship between price and explanatory variables, and the explanatory variables including at least one variable that is specific to condo property assessment. [0031] …the property data is accessed and a regression models the relationship between price and explanatory variables. For example, a hedonic regression is performed at a geographic level (e.g., county) sufficient to produce reliable results [0036] One example of a hedonic equation is described below. In the hedonic equation, the dependent variable is sale price and the explanatory variables can include the physical characteristics).
Although not explicitly taught by Treadwell, Fleming teaches: … sale price and characteristic combinations based on a weighted ensemble of a plurality of automated valuation models ([Abstract] … A system and method of accurately predicting and reporting a value of a property based on a weighted average of values predicted by at least two prediction models. The system and method include the steps of accessing predicted values, determined by the prediction models, for the property; determining property-specific proportional prediction error distribution information for each predicted value determined by each prediction model; assigning a weight to the predicted value determined by each prediction model by using the property-specific proportional prediction error distribution information; and generating a property-specific weighted average value based on combination of the weight and the predicted value determined by each prediction model and reporting the property-specific weighted average value to minimize prediction error during prediction of the property value. Col 3 ln 22-31 According to the invention, accuracy of the values predicted by a repeat sales (RS) model, a tax assessment (T) model, a hedonic or property characteristic (PC) model, and a Neural Network (NN) model may be improved by combining the predictions made by any combination of two or more of the methods and by weighting the predictions attributable to the individual methods prior to combining them, wherein greater weight is given to the more accurate methods of prediction relative to the less accurate methods).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Treadwell with the aforementioned teachings of Fleming with the motivation of increasing accuracy of predicted values (Fleming Col 3 ln 22-31). Further, one of ordinary skill in the art would have recognized that applying the teachings of Fleming to the system of Treadwell would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of an estimate based on multiple models.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0323799 (Treadwell); in view of Normalization (Kardi); in view of US 2019/0019132 (Cullen).

As per claim 10, Treadwell teaches: storing the comparability score in an appraisal database; ([0083] The grid/table view allows the user to sort the list of comparables on rank, value, size, age, or any other dimension. Additionally, the rows in the table are connected to the full database entry as well as sale history for the respective property [0125] …The property data grid/DB 416 manages the data set corresponding to a current session, including the subject property and pool of comparable properties. It is configured as a database that allows the property data for the properties to be displayed in a tabular or grid format, with various sorting according to the property characteristics, economic distance, geographical distance, time, etc.)

Although not explicitly taught by Treadwell, Cullen teaches: updating a cumulative [score] of an appraiser associated with the appraisal dataset in the appraisal database using at least the determined [score]; and ([0006] …Appraisal scores may be determined for the appraisers within the group of appraisers. In an example, the appraiser scores may be determined based upon a plurality of sub-scores (e.g., a quality sub-score, a compliance sub-score, a distance sub-score, an experience sub-score, an availability sub-score, etc.))
updating a ranking of the appraiser in the appraiser database using at least the updated cumulative [score] and stored cumulative [scores] of other appraisers ([0064] At 412, the valuation task may be assigned to a provider within the group of providers based upon the provider scores. In an example, the valuation task may be assigned to the first provider in response to the first provider score being greater than the second provider score. The providers within the group of providers may be ranked based upon the provider scores for the providers within the group of providers).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Treadwell with the aforementioned teachings of Cullen with the motivation of allowing for selection of the most qualified providers (Cullen [0048]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Cullen to the system of Treadwell would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for appraisers to be assessed base on calculated scores.

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 10, above; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 2001/0039506 (Robbins) – discloses the estimation of property values as a function of weighted characteristics of properties ([0138][149]).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683